 
 
I 
108th CONGRESS
2d Session
H. R. 5035 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mr. Weiner introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the Secretary of Homeland Security to provide the same screening of all passengers and property that will be carried aboard a passenger aircraft operated in the United States by a person other than an air carrier as is provided for all passengers and property that are carried aboard a passenger aircraft operated by an air carrier, and for other purposes. 
 
 
1.Screening for Nonair-carrier Aircraft 
(a)In GeneralThe Secretary of Homeland Security shall provide the same screening of all passengers and property that will be carried aboard a passenger aircraft operated in the United States by a person other than an air carrier (as defined in section 40102 of title 49, United States Code) as the screening that is provided for all passengers and property that are carried aboard a passenger aircraft operated by an air carrier under section 44901 of such title. 
(b)Deadline for beginningOn the date of enactment of this Act, the Secretary shall begin development of a plan, acquiring and training personnel, and acquiring equipment for providing the screening required by subsection (a). 
2.Special rules regarding flights of Nonair-carrier Aircraft 
(a)In GeneralThe Secretary of Transportation shall take such action as may be necessary to ensure that— 
(1)no aircraft described in section 1 flies— 
(A)within 1,500 feet of any structure or building; or 
(B)over a city with a population of 1,000,000 or more or any other location the Secretary of Homeland Security determines appropriate, except on approach or departure to an airport; and 
(2)the pilot of a flight of any aircraft described in section 1 remains in contact with the Federal Aviation Administration regardless of the altitude of such aircraft. 
(b)ExceptionsThe Secretary shall except from any requirement of subsection (a) an aircraft carrying out such police, medical, or other operations as the Secretary determines appropriate.  
 
